Exhibit 10.2

 

FIRST AMENDMENT TO THE

GUESS?, INC.

2006 NON-EMPLOYEE DIRECTORS’

STOCK GRANT AND STOCK OPTION PLAN

(As Amended and Restated Effective September 28, 2007)

 

WHEREAS, Guess?, Inc. (the “Company”) maintains the Guess?, Inc. 2006
Non-Employee Directors’ Stock Grant and Stock Option Plan (as may be amended,
restated and/or modified from time to time, the “Plan”);

 

WHEREAS, pursuant to Section 6 of the Plan, the Board of Directors of the
Company may amend the Plan at any time, subject to certain limitations;

 

WHEREAS, the Plan and certain forms of agreements related thereto, including the
Restricted Stock Agreement (the “Form Agreement”), do not clearly address the
issuance of shares in book entry form or other uncertificated means and the
rights, if any, the holders of such shares may have under the Plan; and

 

WHEREAS, the Company wishes to amend the Plan and the Form Agreement to permit
the issuance of shares in book entry form and clarify the rights, if any, the
holders of such shares have under the Plan;

 

NOW, THEREFORE, the Form Agreement, in substantially the form attached hereto as
Exhibit A, is hereby adopted and approved, effective as of December 17, 2007;
and

 

RESOLVED FURTHER, the Plan is hereby amended, effective as of December 17, 2007,
as follows:

 

SECTION 5

 

RESTRICTED STOCK GRANTS

 

1.                                       Subsection 5(c) is amended in its
entirety to read as follows:

 

“Vesting.  Each Restricted Stock Award granted under this Section 8 shall become
vested as to 100% of the total number of shares of Common Stock subject thereto
upon the first to occur of (i) the first anniversary of the date of grant or
(ii) a termination of service on the Board if such Eligible Director has
completed a full term of service and he or she does not stand for re-election at
the completion of such term. Promptly after the vesting date and satisfaction of
all applicable restrictions, the Company shall, as applicable, either remove the
notations on any shares issued in book entry form that have met such conditions
or deliver to the Participant holding the Award (to the extent that the
certificate(s) had not previously been delivered) a certificate or certificates
evidencing the number of the shares of Common Stock as to which the restrictions
have lapsed. Book entries shall be made, or certificates shall be delivered, as
applicable, evidencing vested shares (and any other amounts deliverable in
respect thereof shall be delivered and paid) only to the Participant or his or
her personal representative, as the case may be.”

 

SECTION 9

 

EFFECTIVE DATE AND TERM OF THE PLAN

 

2.                                       The first paragraph of Section 9 is
amended in its entirety to read as follows:

 

“The Plan was originally approved by the Company’s Board July 30, 1996, was
amended and restated effective on May 9, 2006 and subsequently amended on
July 11, 2006, and was amended and restated effective September 28, 2007 and
subsequently amended hereby on December 17, 2007. Awards granted under this Plan
prior to the Restatement Date shall be governed by the provisions of the
applicable prior version of this Plan. Awards granted under this Plan on or
after the Restatement Date shall be subject to the terms and conditions set
forth herein and any applicable amendment hereof.”

 

--------------------------------------------------------------------------------


 

SECTION 10

 

GENERAL PROVISIONS

 

3.                                       Subsection 10(a) is amended in its
entirety to read as follows:

 

“Representations by Participants.  The Board may require each Participant to
represent to and agree with the Company in writing that the Participant is
acquiring the shares of Common Stock without a view to distribution or other
disposition thereof. Such shares may include any legend or notation, as
applicable, that the Company deems appropriate to reflect any restrictions on
transfer.”

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amendment.

 

 

GUESS?, INC.

 

/s/ CARLOS ALBERINI

 

 

 

Name: Carlos Alberini

 

Title: President and C.O.O.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Restricted Stock Agreement

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE GUESS?, INC.
2006 NON-EMPLOYEE DIRECTORS’ STOCK GRANT AND STOCK OPTION PLAN

 

This RESTRICTED STOCK AWARD AGREEMENT, dated as of the «DATE» (the “Award
Agreement”), is entered into by and between Guess?, Inc., a Delaware corporation
(the “Company”), and «FirstOfACCOUNT» (the “Grantee”).

 

WHEREAS, the Grantee is currently a non-employee director (“Eligible Director”)
of the Company and pursuant to the Guess?, Inc. 2006 Non-Employee Directors’
Stock Grant and Stock Option Plan (the “Plan”), and upon the terms and
conditions set forth in the Plan and this Award Agreement, the Company grants to
the Grantee a restricted stock award (the “Award”). Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Grantee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties hereto agree as follows:

 

1.               Grant.  Subject to the terms of the Plan and this Award
Agreement, the Company hereby grants to the Grantee, effective as of
«GRANT_DATE» (the “Date of Grant”), an Award with respect to an aggregate of
«SHARES» restricted shares of the Common Stock, par value $0.01 per share (the
“Restricted Stock”).

 

2.               Vesting.  Subject to 7 below or Section 10 of the Plan, the
Award shall become vested as to 100% of the shares of Restricted Stock subject
to the Award upon the first to occur of (a) the second anniversary of the Date
of Grant or (b) a termination of service on the Board if the Grantee has
completed one full term of service and he or she does not stand for re-election
at the completion of such term, provided that Grantee has been continuously
engaged as an Eligible Director from the Date of Grant through the applicable
vesting date.

 

3.               Continuance of Service Required.  The vesting schedule requires
continued service through the applicable vesting date as a condition to the
vesting of the rights and benefits under this Agreement.  Partial service, even
if substantial, during the vesting period will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of service as provided in Section 7 below or
under the Plan, except as otherwise expressly provided in the Plan.

 

4.               Restrictions on Transfer.    Prior to the time that they have
become vested pursuant to Section 2 hereof of Section 10(b) of the Plan, neither
the Restricted Stock, nor any interest therein, amount payable in respect
thereof, or Restricted Property (as defined in Section 5 hereof) may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily.  The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Company or
(b) transfers by will or the laws of descent and distribution.

 

5.               Voting; Dividends.  After the Date of Grant, the Grantee shall
have voting rights and dividend rights with respect to the Restricted Stock
subject to the Award.  Any securities or other property receivable in respect of
the Restricted Stock as a result of any dividend or other distribution (other
than cash dividends), conversion or exchange of or with respect to the shares
(“Restricted Property”) will be subject to the restrictions set forth in this
Award Agreement and the Plan to the same extent as the shares to which such
securities or other property relate and shall be held and accumulated for the
benefit of the Grantee, but subject to such risks.  The Grantee’s voting and
dividend rights shall terminate immediately as to any shares that are forfeited
back to the Company in accordance with Section 7.

 

6.               Stock Certificates.

 

(a)          Book Entry Form.  The Company shall, in its discretion, issue the
shares of Restricted Stock subject to the Award either (i) in certificate form
as provided in Section 6(b) below or (ii) in book entry form, registered in the
name of the Grantee with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

 

(b)         Certificates to be Held by Company; Legend.  Any certificates
representing shares of Restricted Stock that may be delivered to the Grantee by
the Company prior to vesting shall be immediately redelivered by the Grantee to
the Company to be held by the Company until the restrictions on such shares
shall have lapsed and the shares shall thereby have become vested or the shares
represented thereby have been forfeited hereunder.  Such certificates shall bear
the following legend and any other legends the Company may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations: “The ownership of this certificate and the shares of stock
evidenced hereby and any interest therein are subject to substantial
restrictions on transfer under an Award Agreement entered into between the
registered owner and Guess?, Inc. A copy of such Award Agreement is on file in
the office of the Secretary of Guess?, Inc.”

 

--------------------------------------------------------------------------------


 

(c)          Delivery of Shares Upon Vesting.  Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 2 hereof or Section 10(b) of the
Plan, the Company shall, as applicable, either remove the notations on any
shares of Restricted Stock issued in book entry form that have vested or deliver
to the Grantee a certificate or certificates evidencing the number of shares of
Restricted Stock that have vested.  The Grantee (or the beneficiary or personal
representative of the Grantee in the event of the Grantee’s death or disability,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company may deem necessary or reasonably
desirable to ensure compliance with all applicable legal and regulatory
requirements.  The shares so delivered shall no longer be restricted shares
hereunder.

 

(d)         Stock Power; Power of Attorney.  Concurrent with the execution and
delivery of this Award Agreement, the Grantee shall deliver to the Company an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to the Restricted Stock.  The Grantee, by acceptance of the Award, shall
be deemed to appoint, and does so appoint by execution of this Award Agreement,
the Company and each of its authorized representatives as the Grantee’s
attorney(s) in fact to effect any transfer of unvested forfeited shares (or
shares otherwise reacquired by the Company hereunder) to the Company as may be
required pursuant to the Plan or this Award Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.

 

7.               Effect of a Termination of Service.  If Grantee ceases to be a
member of the Board for any reason any shares of Restricted Stock subject to the
Award that are not fully vested and free from restriction as of the Grantee’s
termination of service shall thereupon be forfeited and returned to the Company.

 

8.               Notices.  Any notice required or permitted under this Agreement
shall be deemed given when personally delivered, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
either at the address in the records of the Company or such other address as may
be designated by Grantee in writing to the Company; or to the Company,
Attention: Secretary, 1444 South Alameda Street, Los Angeles, California  90021,
or such other address as the Company may designate in writing to the Grantee.

 

9.               Failure to Enforce Not a Waiver.  The failure of the Company or
the Grantee to enforce at any time any provision of this Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

 

10.         Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware.

 

11.         Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by both parties, subject to Section 9 of the
Plan.

 

12.         No Right to Re-Election.  Neither the grant of the Award nor the
execution of this Award Agreement shall interfere in any way with the right of
the Company to terminate its relationship with the Grantee at any time.

 

13.         No Restriction on Right of Company to Effect Corporate Changes. 
Neither the grant of the Award, the Plan nor this Award Agreement shall affect
or restrict in any way the right or power of the Company or its shareholders to
make or authorize any adjustment, recapitalization, reorganization or other
change in the capital structure or business of the Company, or any merger or
consolidation of the Company, or any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the assets or business of the Company, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

14.         Entire Agreement.  This Award Agreement and the Plan set forth the
entire agreement and understanding between the parties hereto with respect to
the matters covered herein, and supersede any prior agreements and
understandings concerning such matters.  This Award Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same agreement.  The
headings of sections and subsections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of this
Award Agreement.  This Award Agreement shall be assumed by, be binding upon and
insure to the benefit of any successor or successors to the Company.

 

--------------------------------------------------------------------------------


 

15.         Plan.  The Award and all rights of the Grantee under this Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by this reference.  The Grantee agrees to be bound by the terms of the
Plan and this Award Agreement. The Grantee acknowledges having read and
understanding the Plan and this Award Agreement.  Unless otherwise expressly
provided in other sections of this Award Agreement, provisions of the Plan that
confer discretionary authority on the Board do not and shall not be deemed to
create any rights in the Grantee unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Board so conferred by
appropriate action of the Board under the Plan after the date hereof.

 

16.         Section 83(b) Election.  The Grantee hereby acknowledges that, with
respect to the grant of the Restricted Stock, an election may be filed by the
Grantee with the Internal Revenue Service, within 30 days, of the Date of Grant,
electing pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), to be taxed currently on the fair market value of the
Restricted Stock on the Date of Grant.

 

THE GRANTEE HEREBY ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND
NOT THE RESPONSIBILITY OF THE COMPANY TO TIMELY FILE AN ELECTION UNDER
SECTION 83(b) OF THE CODE, EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON THE GRANTEE’S BEHALF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Grantee has hereunto set his or her
hand as of the date and year first above written.

 

 

GUESS?, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Print Name:  Deborah Siegel

 

 

 

Its:  Secretary

 

 

 

 

 

GRANTEE

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWER

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Guess?, Inc., a Delaware corporation (the “Company”), and the individual
named below (the “Individual”), dated as of
                                      , the Individual hereby sells, assigns and
transfers to the Company an aggregate of                  shares of Common Stock
of the Company, standing in the Individual’s name on the books of the Company
and, if such shares are in certificate form, represented by stock certificate
number(s)                                                                                           
to which this instrument is attached, and hereby irrevocably constitutes and
appoints                                   
                                                                         as his
or her attorney in fact and agent to transfer such shares on the books of the
Company, with full power of substitution in the premises.

 

Dated

 

,

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

(Instruction: Please do not fill in any blanks other than the signature line. 
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)

 

--------------------------------------------------------------------------------